Citation Nr: 1825927	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  17-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded at this time for further evidentiary development.

In connection with the Veteran's claim, he was afforded an audiological examination in September 2015.  The examiner who evaluated the Veteran opined that the Veteran's claimed conditions were not due to his active duty service.  Unfortunately, that examination report does not include any reports by the Veteran regarding when he first began experiencing symptoms of hearing loss.  The remainder of the record also lacks any statement on the Veteran's part regarding when he first noticed his hearing loss.  Nonetheless, the examiner reported that both the Veteran's in-service noise exposure and post-service noise exposure could cause the claimed hearing loss and tinnitus.  However, because the majority of noise exposure occurred in the Veteran's post-service occupation, she stated that his hearing loss and tinnitus were less likely caused by military noise exposure.  

Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Ultimately, the Board finds that the September 2015 examination report lacks sufficient detail regarding the Veteran's medical history to decide the claim and must remand the claim for corrective action.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for an audiological examination with an appropriate medical professional to determine the etiology of the Veteran's hearing loss and tinnitus.  The examiner should review the entire claims file and conduct any tests or studies deemed necessary.

The examiner should also take a detailed medical history from the Veteran and solicit information regarding when the Veteran first experienced symptoms of hearing loss and tinnitus.  After examining the Veteran and reviewing the claims file, the examiner is asked to provide an opinion and a complete rationale addressing the following items:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss arose in or is otherwise etiologically related to active duty service?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus arose in or is otherwise etiologically related to active duty service?

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus is proximately due to or has been aggravated by (worsened in severity beyond the natural progression of the disease) the Veteran's hearing loss?

3.  After ensuring compliance with the items above, conduct any other development deemed necessary or which is raised by the record.

4.  Finally, readjudicate the Veteran's claim.  If either claim for service connection is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




